Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
COMMISSIONER TOMMY HUNTER  )
Plaintiff. )
) CASE NO.:
)
Vs. }
)

GWINNETT COUNTY GEORGIA AND )
JACE BROOKS, CHARLOTTE NASH, )

 

 

JOHN HEARD, and LYNNETTE )
HOWARD in their individual and official )
capacities )
Defendants. )

)

COMPLAINT FOR DAMAGES AND OTHER RELIEF
INTRODUCTION
(1)

The Plaintiff is a citizen of Gwinnett County, Georgia and at all relevant times
set forth hereafter in this complaint Plaintiff was a duly elected constitutional officer
as the District 3 Commissioner for Gwinnett County, Georgia.

(2)
Plaintiff ran and served as the Republican Party member for the District 3

Commission.

(3)
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 2 of 20

Defendant Gwinnett County, Georgia is the constitutionally elected
Governing Authority of the County of Gwinnett and as a County is a body corporate,
with the power to sue or be sued in any court per O.C.G.A § 36-1-3.

(4)

Defendant Gwinnett County, Georgia may be served via the County Attorney
or other legal means.

(5)

Each individual named Defendant at all relevant times as set forth in this
complaint was a constitutionally elected member for Gwinnett County, Georgia
commission authority known as the Gwinnett County Board of Commissioners.

(6)

The Gwinnett County Board of Commissioners were at all relevant times in
this complaint comprised of the named individual Defendants and the Plaintiff, and
is the County Governing Authority per O.C.G.A 1-3-3(7).

(7)

Plaintiff is a not subject to personnel employment decisions or personnel

terms and conditions of any governmental department of the Defendant, Gwinnett

County.
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 3 of 20

(8)

The Defendants, individually and in their official capacities have adopted
policies and procedures described herein in this complaint for use and enforcement
to chill, restrict, and shut down Plaintiff's and any other situated person’s 1“
Amendment freedoms under the United States Constitution and the Constitution of
Georgia to express partisan political criticisms and partisan political speech about
elected governmental officials and matters of partisan public political discourse.

(9)

The Defendant Gwinnett County acquiesces in sanctions, the reprimand and
chilling of 1 Amendment political speech that does not and did not, and never will
constitute any “clear or present danger”.

(10)

This action arises under the United States Constitution particularly the First
and Fourteenth Amendments; and under federal law, particularly 28 U.S.C. §§ 2201,
2202, 42 U.S.C. §§1983 and 1988.

(11)
This court has original jurisdiction over Plaintiff's federal claims by operation

of §28 U.S.C. §§ 1331 and 1343.

(12)
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 4 of 20

This Court has authority to issue the requested declaratory relief under 28 §
U.S.C. 2201.

(13)

This Court has authority to issue the requested declaratory injunctive relief
under FED.R.CIV.P. 65 and 28 U.S.C. § 1343(3).

(14)
This Court is authorized to award the requested damages under 28 U.S.C. §
1343(3).
(15)
This Court is authorized to award attorneys’ fees under U.S.C. § 1988.
(16)

Venue is proper under 28 U.S.C. § 1391 in the Northern District of Georgia
because this claim arose there and because, upon information and belief, all
Defendants reside within the District.

ALLEGATIONS OF LAW
(17)

Speech by American citizens, particularly political criticism, even when
harsh, unpopular, or controversial about matters of government or public concern or
about persons who hold elected office, lies at the heart of democracy and the 1*

Amendment.
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 5 of 20

(18)
The Government cannot extend its reach to censor political expression.
(19)

Plaintiff has the constitutional right to believe as he will, to express, and to act

and associate according to his political views on elected government officials.
(20)

Defendants issued a permanent reprimand of Plaintiff for exercising those
rights.

(21)

All of the acts of the Defendants, their officers, agents, employees, and
servants, were executed and are continuing to be executed by Defendants under the
color and pretense of the policies, statutes, ordinances, regulations, customs, and
usages of the State of Georgia, and under color of law.

(22)

Plaintiff is suffering continued economic injury, humiliation, reproach and

irreparable harm from the conduct of the Defendants.
(23)
Unless the Defendants’ policies and practices challenged herein are vacated

and enjoined, Plaintiff will continue to suffer economic and irreparable injury.
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 6 of 20

(24)
The Preamble to the United States Constitution provides as follows:

We the People of the United States, in Order to form a more
perfect Union, establish Justice, insure domestic Tranquility,
provide for the common defence, promote the general Welfare,
and secure the Blessings of Liberty to ourselves and our Posterity,
do ordain and establish this Constitution for the United States of
America,

(25)
The 1 Amendment to the United States Constitution provides as follows:
Congress shall make no law . .. abridging the freedom of
speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of
grievances.
(26)
The 14" Amendment to the United States Constitution Section | provides as
follows:
... No State shall make or enforce any law which shall
abridge the privileges or immunities of citizens of the United
States; nor shall any State deprive any person of life, liberty,
or property, without due process of law; nor deny to any
person within its jurisdiction the equal protection of the laws.

(27)

The Preamble to the Constitution of the State of Georgia provides,

To perpetuate the principles of free government, insure justice
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 7 of 20

to all, preserve peace, promote the interest and happiness of the
citizen and of the family, and transmit to posterity the enjoyment

of liberty, we the people of Georgia, relying upon the protection and
guidance of Almighty God, do ordain and establish this Constitution.

(28)
Article I. Bill of Rights of the Georgia Constitution provides as follows:

SECTION I
RIGHTS OF PERSONS

Paragraph I. Life, liberty, and property. No person shall be deprived of life,
liberty, or property except by due process of law.

Paragraph V. Freedom of speech and of the press guaranteed. No law shall
be passed to curtail or restrain the freedom of speech or of the press, Every person
may speak, write, and publish sentiments on all subjects but shall be responsible for
the abuse of that liberty.

Paragraph VII. Citizens, protection of. All citizens of the United States,
resident in this state, are hereby declared citizens of this state; and it shall be the duty
of the General Assembly to enact such laws as will protect them in the full enjoyment
of the rights, privileges, and immunities due to such citizenship.

(29)

SECTION IL.
OF THE GEORGIA CONSTITUTION
ORIGIN AND STRUCTURE OF GOVERNMENT

Paragraph I. Origin and foundation of government. All government, of
right, originates with the people, is founded upon their will only, and is instituted
solely for the good of the whole. Public officers are the trustees and servants of the
people and are at all times amenable to them.

Paragraph I]. Object of government. The people of this state have the
inherent right of regulating their internal government. Government is instituted for
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 8 of 20

the protection, security, and benefit of the people; and at all times they have the right
to alter or reform the same whenever the public good may require it.

Paragraph II. Separation of legislative, judicial, and executive powers. The
legislative, judicial, and executive powers shall forever remain separate and distinct;
and no person discharging the duties of one shall at the same time exercise the
functions of either of the others except as herein provided.

Paragraph V. What acts void. Legislative acts in violation of this Constitution

or the Constitution of the United States are void, and the judiciary shall so declare
them.

(30)

The Constitution of the State of Georgia and the General Assembly has not
conferred power upon local governments to discipline or remove constitutionally
elected officials by any local ethics board nor any method inconsistent with the
Georgia Constitution nor for the exercise of 1 Amendment political speech and
expression.

ANTE LITEM NOTICE
(31)

The relief and claims by Plaintiff in his complaint were set out in Plaintiff's
ante litem notice that is attached as Exhibit | and Plaintiff incorporates by reference
herein as if set forth fully herein the entire Exhibit | and the documents attached

thereto.
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 9 of 20

FACTS
(32)

Defendants by local ordinance adopted a Code of Ethics on or around
November 15, 2011 to deal with Government decisions and Government policies as
to influence in Government decisions for non-disclosure as to government contracts
(Exhibit 1 to document 1).

(33)

Defendants amended that code of ethics on or around February 28, 2017 that
provided for some private persons to be appointed by private organizations to carry
out Government functions, including issuance of subpoenas and holding hearings to
make factual recommendations to the Board of Commissioners and that procedure
and process violates the Georgia Constitution as an improper delegation of the power

of appointment under Rogers v. Medical Assn. of Ga., 259 SE 2d 85 (1979) and

 

Delay v. Sutton, 818 SE 2d 659 (2018) (See Exhibit 1, document 2).
(34)
On or around February 6, 2017 a non-citizen of Gwinnett County filed a

purported ethics complaint against Plaintiff.

(35)
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 10 of 20

That complainant alleged that Plaintiff, on January 14, 2017, posted on his
personal Facebook page a statement calling United States Congressman John Lewis
a “racist pig”.

(36)

Congressman Lewis, a Democrat, had previously made publicly harsh
criticisms about newly elected President Donald Trump, a Republican, who had
defeated Hillary Clinton (supported by Lewis) in the 2016 November national
election (Exhibit 1, document 4).

(37)

The complainant also alleged that Plaintiff referred to members of the

Democratic Party as “demon rats” and “idiots” (Exhibit 1, document 4).
(38)

Plaintiff did not use any profanity nor government resources or government
computers to post his political comments on his personal Facebook page as a
political rebuttal to Congressman Lewis’ public criticisms of President Trump.

(39)
Plaintiff was not on government property nor at any government taxpayer

funded event when he posted the aforementioned Facebook political comments.

10
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 11 of 20

(40)

Plaintiff's Facebook comments did not urge or encourage any violence to
property or persons.

(41)

Plaintiff did not direct his Facebook political comments to the complainant
who filed the purported Ethics complaint and Plaintiff did not know the complainant
at the time the Facebook political comments were posted.

(42)

Plaintiff was not in the physical presence of the complainant nor at any

commission meeting when the Facebook political comments were posted.
(43)

In 2016 Hillary Clinton flipped Gwinnett County for the Democrats and an
ethics inquiry was empaneled in the heat of public consternation that Plaintiff dare
criticize an American Civil Rights hero who was and is a Democrat and sitting
United States Congressman (Exhibit 1, document 4).

(44)

Plaintiff was denied the right to effective representation by an Attorney at the

Ethics inquisition hearing and Plaintiff declined to participate in that politically

motivated sham process (Exhibit 1, document 4).

11
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 12 of 20

(45)

Plaintiff's political speech was made as a citizen and implicated a matter of
public concern.

(46)

The “redress of grievance clauses” of the 1‘! Amendment and of the Georgia
Constitution protects controversial as well as conventional dialogue and extends to
advocacy as well as debate.

(47)

Plaintiff's speech did not impede or obstruct the County’s ability to perform
its duties efficiently.

(48)

Chilling of 1 Amendment political speech by Government officials to negate
criticism of other elected government official is not a “compelling legitimate
government interest” and the same amounts to an overbroad “political correctness”
gag order.

(49)

The purported Ethics Board comprised of persons appointed by public

officials and private organizations found that Plaintiff's political expression violated

the Code of Ethics and referred the matter to Gwinnett County Board of

12
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 13 of 20

Commissioners who took up the matter in executive session and excluded Plaintiff
from attending or participating (Exhibit 1, document 4).
(50)

The Defendants adopted findings of the Ethics Board and issued a

Government sanctioned permanent reprimand of the Plaintiff.
(51)

There is no legislated appellate process to appeal the findings of the Ethics
Board, its recommendations or the final decisions of the Defendants and Defendants
did not announce any appeal rights in their final decisions.

(52)
All Defendants at all relevant times were acting under color of local law.
(53)

On or about June 20, 2017 Defendants, under color of law, individually and
in their official capacities invoked government sanctions to tortiously chill, restrict
and nullify Plaintiffs freedom of political speech by publicly reprimanding Plaintiff,
posting the same on Government websites at the Gwinnett County Justice and
Administration Center , and using taxpayers funds to post said reprimand in the
Gwinnett Daily Post, the Gwinnett County legal organ as a permanent ban to chill
and restrict Plaintiff's First Amendment political expression.

(54)

13
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 14 of 20

Plaintiff has been and continues to be economically damaged by Defendants
who knew or should have known that it was clearly established law that Plaintiff's
political expression was protected free speech under the Federal and State laws.

FIRST CAUSE OF ACTION
First Amendment Right to Freedom of Speech: Retaliation
(42 U.S.C. § 1983)
(55)

Plaintiff repeats and re-alleges each of the prior allegations contained in this
Verified Complaint.

(56)

The Free Speech Clause of the First Amendment, incorporated and made
applicable to the states by the Fourteenth Amendment, protects the right of citizens
to speak on matters of public concern.

(57)
Plaintiff seeks compensatory and punitive damages.
SECOND CAUSE OF ACTION
First Amendment Right to Freedom of Speech: Viewpoint

Discrimination, Overbreadth, Prior Restraint and Unbridled
Discretion (42 U.S.C. § 1983)

(58)
Plaintiff repeats and re-alleges each of the prior allegations contained in this

Verified Complaint.

(59)

14
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 15 of 20

The Free Speech and Redress of Grievances Clause of the First Amendment,
incorporated and made applicable to the states by the Fourteenth Amendment,
prohibits the government from engaging in viewpoint discrimination.

(60)

Viewpoint based restrictions on speech are presumptively unconstitutional
and are subject to strict scrutiny even where citizens do not possess a constitutional
right to speak in the first place.

(61)

Pursuant to their policies and practices, Defendants have allowed public
officials similarly situated to Plaintiff to make political comments about publicly
elected officials.

(62)

Defendants have no rational, let alonc compelling reason for prohibiting
Plaintiff’s expression of his political viewpoint on elected official which is shared
by other Georgians.

(63)

The Free Speech Clause of the First Amendment, incorporated and made

applicable to the states by the Fourteenth Amendment, also forbids the government

from imposing overbroad restrictions on protected speech.

15
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 16 of 20

(64)

The substantial overbreadth of Defendants’ policy and practice chills, deters,
and restricts Plaintiff's speech and that of other elected official not before the Court
who wish to engage in expression about other elected government officials.

(65)

Defendant’s reprimand of Plaintiff amounted to a “gagging” of Plaintiffs
political speech on public matters and public persons under non-exceptional
circumstances.

(66)

Defendants’ policies and practices are not narrowly tailored to advance any
government legitimate interests because Plaintiff's speech does not implicate any
legitimate interests Defendants might assert. Defendants by policy and practice,
acting under color of state law, have prohibited Plaintiff from exercising his clearly
established rights to freely speak on matters of public concern, to be free from
viewpoint discrimination, to be free from prior restraints that grant officials
unbridled discretion to censure speech, all of which are secured by the First
Amendment to the United States Constitution.

(67)

Plaintiff seeks compensatory and punitive damages.

16
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 17 of 20

THIRD CAUSE OF ACTION
First Amendment Right to Freedom of Association
(42 U.S.C. § 1983)
(68)

Plaintiff repeats and re-alleges each of the prior allegations contained in this
Verified Complaint.

(69)

The First Amendment, incorporated and made applicable to the states by the
Fourteen Amendment, protects the right of citizens to join together to promote a
message on public and political matters related to their Government that is of public
concern.

(68)
Plaintiff seeks compensatory and punitive damages.
FOURTH CAUSE OF ACTION
Fourteenth Amendment Right to Equal Protection of the Laws
(42 U.S.C. § 1983)
(69)
Plaintiff repeats and re-alleges each of the prior allegations contained in this

Verified Complaint.

(70)

17
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 18 of 20

The Equal Protection and Due Process Clause of the Fourteenth Amendment
requires that the government treat similarly-situated persons alike and not deprive
any person of any liberty interest without due process of law.

(71)
Plaintiff seeks compensatory and punitive damages.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment
against Defendants and provide Plaintiff with the following relief:

(1) A permanent injunction requiring Defendants, their agents, employees,
and all persons in active concert or participation with them to vacate the
reprimand of Plaintiff.

(2) A declaration stating that Defendants violated Plaintiff's rights to free

speech, free association, free exercise, equal protection, and due process by

invoking a Government reprimand of Plaintiff.

(3) Compensatory damages, including, but not limited to: lost income, costs

associated and humiliation, emotional distress, inconvenience, and loss of

economic opportunities caused by Defendants’ actions and statements;

(4) Compensatory damages for violating Plaintiff's constitutional rights;

(5) Punitive damages for intentionally violating Plaintiff's constitutional

rights;

18
Case 1:19-cv-02665-CAP Document1 Filed 06/12/19 Page 19 of 20

(6) Other equitable relief for violating Plaintiffs constitutional rights and the
expungement of the reprimand for all matters related to the personal
expression of his political speech;

(7) Reasonable attorneys’ fees, costs, expenses, and other disbursement in this
action pursuant to 42 U.S.C. §§ 1988 and 2000e-5(k);

(8) The above-requested injunctive relief without condition of bond or other
security being required of Plaintiff;

(9) Prejudgment interest on any pecuniary awards provided;

(10) General and special damages awarded in the excess of five (5) million
dollars;

(11) Plaintiff seeks compensatory and punitive damages as relief for violating
his federal and state Constitutional rights.

(12) That all exhibits to Plaintiff's complaint be incorporated herein as to all
allegations and averments as to every paragraph as if set forth fully therein.

Respectfully submitted, this 12 day of June, 2019.

‘si Dwight L. Thomas
Dwight L. Thomas

Attorney at Law
Georgia Bar No.: 704825

19
Case 1:19-cv-02665-CAP Document 1 Filed 06/12/19 Page 20 of 20

296 Henderson Mill Road, N.E. Suite 304
Atlanta, GA 30345

Telephone: 404-522-1400

Facsimile: 770-723-9115

20
